MORRISON, Judge.
This is a proceeding brought by an inmate of the penitentiary seeking his release on the grounds that he has served his term. Relator was on January 28, 1947, in Cause No. 57,741, upon a plea of guilty convicted in the Criminal District Court of Harris County of the offense of burglary and assessed a punishment of two years. On the same day in Criminal District Court No. 2 of said County, in Cause No. 57,742, relator was given a term of five years for the offense of robbery by assault. No effort was made to cumulate the two above sentences.
Relator having served the two concurrent sentences, his writ of habeas corpus is granted, and he is ordered discharged from further custody under said judgments.